Per Curiam.
To render the defendant liable plaintiff was required to show that the dog was on the street unmuzzled either with, defendant’s knowledge or because the defendant had failed to use proper care to keep the dog indoors. The rule that a violation of an ordinance is some evidence of negligence had no application under the facts disclosed by the testimony.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
Delehanty and Crain, JJ., concur; Lydon, J., dissents.